Case 2:17-cv-02505-SJF-ARL
     2:17-cv-02505-LDW-ARL Document
                            Document50-1
                                     22-1 Filed
                                           Filed08/01/19
                                                 02/23/18 Page
                                                           Page11ofof28
                                                                      28PageID
                                                                         PageID#:#:2385
                                                                                    224



   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   --------------------------------------------------------------x
   SHETEL INDUSTRIES LLC ,                                        :
                                                                      17-CV-02505 (LDW) (ARL)
                              Plaintiff,                          :

            -against-                                             :

   ADIN DENTAL IMPLANT SYSTEMS, INC.,                             :
   ADIN DENTAL SOLUTIONS USA, INC., and
   JEREMY DANZER,                                                 :

                              Defendants.                         :
   --------------------------------------------------------------x




               MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS




                                           STORCH AMINI PC
                                          2 Grand Central Tower
                                     140 East 45th Street, 25th Floor
                                       New York, New York, 10017
                                               (212) 490-4100
                              Attorneys for Plaintiff, Counterclaim-Defendant
                                       and Third-Party Defendants
Case 2:17-cv-02505-SJF-ARL
     2:17-cv-02505-LDW-ARL Document
                            Document50-1
                                     22-1 Filed
                                           Filed08/01/19
                                                 02/23/18 Page
                                                           Page22ofof28
                                                                      28PageID
                                                                         PageID#:#:2386
                                                                                    225



                                                      TABLE OF CONTENTS
                                                                                                                                          Page
   TABLE OF AUTHORITIES .......................................................................................................... ii

   PRELIMINARY STATEMENT .....................................................................................................1

   RELEVANT FACTUAL ALLEGATIONS ....................................................................................2

             A. The Parties .....................................................................................................................2

             B. Shetel Commences this Action After Defendants Steal its Business ............................4

             C. Defendants Respond With 47 Counterclaims and Third-Party Claims .........................5

   ARGUMENT ...................................................................................................................................8

      I.     DEFENDANTS CANNOT BOOTSTRAP THEIR BREACH OF CONTRACT
             CLAIMS INTO TORT OR QUASI-CONTRACT CLAIMS ..............................................9

             A. Adin’s Claims ................................................................................................................9

             B. Danzer’s Claims ...........................................................................................................13

     II.     THE ALLEGEDLY UNAUTHORIZED SALE OF GENUINE ADIN
             PRODUCTS CANNOT GIVE RISE TO A TRADEMARK INFRINGEMENT
             OR UNFAIR COMPETITION CLAIM ............................................................................16

   III.      THE “CYBERSQUATTING” CLAIMS CONTRADICT DEFENDANTS’
             PLEADING AND NO FACTS ARE ALLEGED TO SUPPORT THE CLAIMS ...........18

   IV.       NO FACTS ARE ALLEGED THAT COULD SUPPORT ANY LIABILITY
             AGAINST WEITZ INDIVIDUALLY, ON A VEIL-PIERCING OR ANY
             OTHER THEORY .............................................................................................................20

    V.       NO FACTS ARE ALLEGED THAT COULD SUPPORT ANY LIABILITY
             AGAINST OSSEOGROUP ...............................................................................................22

   CONCLUSION ..............................................................................................................................23




                                                                         i
Case 2:17-cv-02505-SJF-ARL
     2:17-cv-02505-LDW-ARL Document
                            Document50-1
                                     22-1 Filed
                                           Filed08/01/19
                                                 02/23/18 Page
                                                           Page33ofof28
                                                                      28PageID
                                                                         PageID#:#:2387
                                                                                    226



                                                  TABLE OF AUTHORITIES


   Cases                                                                                                                           Page(s)


   ARA Auto Group v. Cent. Garage, Inc.,
    124 F.3d 720 (5th Cir. 1997) ...................................................................................................... 13

   Ashcroft v. Iqbal,
    556 U.S. 662 (2009) ..................................................................................................................... 8

   B & M Linen, Corp. v. Kannegiesser, USA, Corp.,
    679 F. Supp. 2d 474 (S.D.N.Y. 2010) ........................................................................................ 22

   Bell Atl. Corp. v. Twombly,
    550 U.S. 544 (2007) ..................................................................................................................... 8

   Beta Holdings, Inc. v. Goldsmith,
    120 A.D.3d 1022 (1st Dep’t 2014)............................................................................................. 10

   Bettan v. Geico Gen. Ins. Co.,
    296 A.D.2d 469 (2d Dep’t 2002) ............................................................................................... 12

   Biro v. Conde Nast,
    807 F.3d 541 (2d Cir. 2015) ................................................................................................ passim

   Brown v. Brown,
    12 A.D.3d 176 (1st Dep’t 2004)................................................................................................. 10

   Cal Distributor, Inc. v. Cadbury Schweppes Americas Beverages, Inc.,
    No. 06 Civ. 0496 (RMB), 2007 WL 54534 (S.D.N.Y. Jan. 5, 2007) ........................................ 15

   Carlucci v. Owens-Corning Fiberglas Corp.,
    646 F. Supp. 1486 (E.D.N.Y. 1986)........................................................................................... 11

   Celle v. Barclays Bank,
    48 A.D.3d 301 (1st Dep’t 2008)................................................................................................. 10

   Diamond Supply Co. v. Prudential Paper Prod. Co.,
    589 F. Supp. 470 (S.D.N.Y. 1984) ............................................................................................. 16

   Furniture Consultants, Inc. v. Acme Steel Door Corp.,
    240 A.D.2d 180 (1st Dep’t 1997)............................................................................................... 13




                                                                        ii
Case 2:17-cv-02505-SJF-ARL
     2:17-cv-02505-LDW-ARL Document
                            Document50-1
                                     22-1 Filed
                                           Filed08/01/19
                                                 02/23/18 Page
                                                           Page44ofof28
                                                                      28PageID
                                                                         PageID#:#:2388
                                                                                    227



   Greenberg v. Chrust,
    198 F. Supp. 2d 578 (S.D.N.Y. 2002) ........................................................................................ 11

   Kitty Walk Systems, Inc. v. Midnight Pass Inc.,
    431 F. Supp. 2d 306 (E.D.N.Y. 2006)........................................................................................ 17

   Krasnyi Oktyabr, Inc. v. Trilini Imports,
    578 F. Supp. 2d 455 (E.D.N.Y. 2008)............................................................................ 18, 18 n.6

   New York Racing Ass’n, Inc. v. Meganews, Inc.,
    No. 97 CV 1091(SJ), 2000 WL 307378 (E.D.N.Y. Mar. 21, 2000) .......................................... 10

   Peters Griffin Woodward, Inc. v. WCSC, Inc.,
    88 A.D.2d 883 (1st Dep’t 1982)................................................................................................. 15

   Plair v. City of N.Y.,
    789 F. Supp. 2d 459 (S.D.N.Y. 2011) ....................................................................................... 8-9

   Polymer Tech. Corp. v. Mimran,
    975 F.2d 58 (2d Cir 1992) .................................................................................................... 16, 17

   Prestonettes, Inc. v. Coty,
    264 U.S. 359 (1924) ................................................................................................................... 17

   Shmueli v. Corcoran Group,
    9 Misc.3d 589 (Sup. Ct. N.Y. Co. 2005) .................................................................................... 15

   Sporty’s Farm LLC v. Sportman’s Market, Inc.,
    202 F.3d 489 (2d Cir. 2000) .................................................................................................. 18-19

   Strojmaterialintorg v. Russian Am. Commercial Corp.,
     815 F. Supp. 103 (E.D.N.Y. 1993)................................................................................. 15, 21, 22

   TechnoMarine SA v. Jacob Time, Inc.,
    No. 12 Civ. 0790 (KBF), 2012 WL 2497276 (S.D.N.Y. June 22, 2012).............................. 17-18

   Unitel Telecard Distrib. Corp. v. Nunez,
    90 A.D.3d 568 (1st Dep’t 2011)................................................................................................. 12

   Visual Arts v. Kuprewicz,
    3 Misc.3d 278 (Sup. Ct. N.Y. Co. 2003) .................................................................................... 12

   Walkovsky v. Carlton,
    18 N.Y.2d 414 (1966) ................................................................................................................ 21




                                                                       iii
Case 2:17-cv-02505-SJF-ARL
     2:17-cv-02505-LDW-ARL Document
                            Document50-1
                                     22-1 Filed
                                           Filed08/01/19
                                                 02/23/18 Page
                                                           Page55ofof28
                                                                      28PageID
                                                                         PageID#:#:2389
                                                                                    228



   Statutes

   15 U.S.C. § 1125(d) ...................................................................................................................... 18

   Rules

   Fed. R. Civ. P. 9(b) and 12(b)(6) .................................................................................................... 1




                                                                        iv
Case 2:17-cv-02505-SJF-ARL
     2:17-cv-02505-LDW-ARL Document
                            Document50-1
                                     22-1 Filed
                                           Filed08/01/19
                                                 02/23/18 Page
                                                           Page66ofof28
                                                                      28PageID
                                                                         PageID#:#:2390
                                                                                    229



          Plaintiff/Counterclaim-Defendant Shetel Industries LLC (“Shetel”) and Third-Party

   Defendants Markus Weitz (“Weitz”) and Osseogroup LLC (“Osseogroup”) respectfully submit

   this memorandum of law in support of their motion (the “Motion”), pursuant to Fed. R. Civ. P.

   9(b) and 12(b)(6), to: (a) dismiss 23 of the 27 Counterclaims asserted against Shetel (all except

   for the First, Fifth, Eighteenth and Twenty-Second Counterclaims); and (b) dismiss the Third-

   Party Complaint against Weitz and Osseogroup, in its entirety.

                                    PRELIMINARY STATEMENT

          Defendants have attempted to make this litigation complex and confusing by filing 47

   counterclaims and third-party claims. The purpose of this motion is to streamline the case down

   to the actual claims in dispute and the actual parties.

          Defendants have attempted to destroy Shetel’s business through theft and misuse of trade

   secrets after Shetel refused to sell its business to them. Two of the Defendants previously had

   business dealings with Shetel (one as a supplier and one as an employee) and have

   counterclaimed alleging breaches of their respective contracts. Shetel will disprove those

   contract claims on the merits, but does not object to their presence in the litigation (nor the

   presence of two other counterclaims largely derivative of the contract claims). It is the gratuitous

   inflation from four claims to 47 that this motion addresses.

          The additional 43 claims that fail to state valid causes of action primarily arise from three

   different well-known (and judicially rejected) pleading tricks, individually or in combination.

   First, Defendants try to transform straightforward contract claims into a wide array of tort and

   quasi-contract claims ranging from negligent misrepresentation to unjust enrichment. Second,
Case 2:17-cv-02505-SJF-ARL
     2:17-cv-02505-LDW-ARL Document
                            Document50-1
                                     22-1 Filed
                                           Filed08/01/19
                                                 02/23/18 Page
                                                           Page77ofof28
                                                                      28PageID
                                                                         PageID#:#:2391
                                                                                    230



   Defendants try to turn newly-acquired federal trademark registrations 1 into something the courts

   uniformly recognize that they are not, i.e. a club to forbid other businesses from selling genuine

   trademarked goods.

          Finally, Defendants try to drag additional parties into this dispute, primarily by asserting

   individual liability claims against Shetel’s co-principal, Weitz, in a cynical attempt to

   gratuitously personalize a business dispute. Defendants knew at all times that they were doing

   business with Shetel as an entity—not Weitz as an individual—and Weitz is not alleged to have

   ever acted individually outside the scope of his role as a principal and agent of Shetel. Further,

   Defendants have failed to plead any facts that could give rise to a veil-piercing claim or any

   other valid basis to impose individual liability on Weitz.

          As detailed below, 23 of the 27 Counterclaims and all 20 claims in the Third-Party

   Complaint lack merit on the face of the pleadings and should be dismissed. Clearing them away

   will allow the parties and the Court to proceed efficiently toward a just and appropriate

   resolution of the much more limited claims and defenses actually necessary and relevant to the

   parties’ dispute.

                              RELEVANT FACTUAL ALLEGATIONS

   A.     The Parties

          Plaintiff Shetel is a distributor of dental implants and related products in the United

   States. AC ¶ 16; CC ¶¶ 8-9. 2 Defendant Adin Dental Implant Systems, Inc. (“Adin”) is an


   1
    For the purposes of this motion only, and without prejudice or waiver, movants assume the
   validity of Adin’s purported trademarks.
   2
    Plaintiff’s Amended Complaint (“AC”) is docket item 7 and is attached for the Court’s
   convenience as Exhibit A to the Declaration of Jason Levin (“Levin Decl.”) submitted herewith.
   Defendants’ Counterclaims (“CC”) and Third-Party Complaint (“TPC”), each with its own
   separate numbering of paragraphs, were filed as a single document together with Defendants’
                                                     2
Case 2:17-cv-02505-SJF-ARL
     2:17-cv-02505-LDW-ARL Document
                            Document50-1
                                     22-1 Filed
                                           Filed08/01/19
                                                 02/23/18 Page
                                                           Page88ofof28
                                                                      28PageID
                                                                         PageID#:#:2392
                                                                                    231



   Israel-based manufacturer of dental implants and related products. CC ¶ 15. Prior to 2012, Adin

   had virtually no sales or business activity in the United States. AC ¶ 2 (and Defendants’ answer

   thereto). Adin turned to Shetel to help “penetrate” the United States market. AC ¶ 22 (and

   Defendants’ answer thereto). From 2012 to 2016, Shetel served as the exclusive United States

   distributor for Adin. CC ¶¶ 25, 79. During that time, Shetel was often referred to by the parties

   as “Adin USA.” (e.g., CC, Ex. A).

          All parties agree that despite numerous proposals, counter-proposals and discussions over

   the years, the business arrangements between Adin and Shetel were never reduced to a single

   integrated written contract. The parties also agree that Adin repeatedly attempted to purchase

   Shetel’s business, but a final agreement was never reached. AC ¶ 2 (and Defendants’ answer

   thereto); CC ¶¶ 80, 81.

          After the business relationship between Adin and Shetel soured in 2016, Adin founded a

   United States subsidiary, defendant Adin Dental Solutions USA, Inc. (“Adin Newco”). AC ¶ 43

   (and Defendants’ answer thereto). Adin and Adin Newco hired defendant Jeremy Danzer

   (“Danzer”), who previously worked for Shetel (CC ¶¶ 99, 109), to distribute Adin products in the

   United States.

          Third-Party Defendant Weitz is one of the two principals of Shetel, along with non-party

   Jeremy Frenkel. CC ¶¶ 98, 105. Weitz is also a principal of Osseogroup, a company that was

   incorporated in March 2016. CC ¶¶ 5-6.



   answer to the Amended Complaint as docket item 9, which is attached as Exhibit B to the Levin
   Decl. The well-pled factual allegations in the Counterclaims and the Third-Party Complaint are
   treated as true for the purposes of this motion only. Allegations in the Amended Complaint, to
   the extent not admitted in Defendants’ Answer, may not be entitled to the same treatment for
   purposes of this motion, but are referenced here not for their truth but to give the Court a full
   sense of the context in which the allegations of the Counterclaims and the Third-Party Complaint
   are being made.
                                                   3
Case 2:17-cv-02505-SJF-ARL
     2:17-cv-02505-LDW-ARL Document
                            Document50-1
                                     22-1 Filed
                                           Filed08/01/19
                                                 02/23/18 Page
                                                           Page99ofof28
                                                                      28PageID
                                                                         PageID#:#:2393
                                                                                    232



   B.     Shetel Commences this Action After Defendants Steal its Business

          During its unsuccessful attempts to purchase Shetel’s business, Adin repeatedly

   expressed keen interest in acquiring Shetel’s confidential, proprietary and trade secret

   information, including customer information, order history, and sales terms. AC ¶ 29. Shetel

   repeatedly declined to provide Adin with that information prior to executing a definitive contract,

   which never occurred. Id. Undeterred, Adin secretly enlisted Danzer, then an Executive

   Director at Shetel, to steal the information from Shetel and use it to build a competing business.

   AC ¶¶ 32-33. By the time Danzer’s employment with Shetel ended in July 2016 and his access

   to his work email was cut off by changing the password, Danzer was already in discussions with

   Adin. AC ¶¶ 34-35.

          Approximately six weeks after his termination, Danzer hacked into his former Shetel

   email account despite the password having been changed. AC ¶ 36. Danzer sent eighteen emails

   from that account to his personal email account, which collectively contained some of Shetel’s

   most competitively-sensitive proprietary information, including information related to customers

   with whom Danzer had not personally worked. AC ¶¶ 36-37.

          The very next day, September 14, 2016, Adin Newco was incorporated to carry out

   Defendants’ scheme to take away Shetel’s business by using the stolen information. AC ¶ 43.

   Adin Newco formally hired Danzer as its regional sales director and Defendants proceeded to

   use the stolen information to contact Shetel’s customers and try to convince them to stop doing

   business with Shetel and start doing business with them. AC ¶ 44. Danzer also helped Adin

   and/or Adin Newco hire several other employees away from Shetel, in violation of restrictive

   covenants (of which Danzer was aware) contained in their employment contracts with Shetel.

   AC ¶¶ 25-27, 46-47. After Defendants doubled down by falsely telling multiple Shetel



                                                    4
Case 2:17-cv-02505-SJF-ARL
     2:17-cv-02505-LDW-ARL Document
                            Document50-1
                                     22-1 Filed
                                           Filed08/01/19
                                                 02/23/18 Page
                                                           Page10
                                                                10ofof28
                                                                       28PageID
                                                                          PageID#:#:2394
                                                                                     233



   customers that Shetel was out of business altogether (AC ¶¶ 49-57), Shetel had no alternative but

   to institute a lawsuit to protect its business from destruction.

   C.     Defendants Respond With 47 Counterclaims and Third-Party Claims

          Shetel’s entire Amended Complaint is 23 pages long and asserts nine separate causes of

   action. Defendants’ Counterclaims and Third-Party Complaint, by contrast (not counting the 33

   pages devoted to answering the complaint and asserting 36 purported affirmative defenses), are

   over 80 pages long and assert 47 separate causes of action.

          The Third-Party Complaint is based on no independent factual allegations of its own.

   Rather, it simply incorporates by reference (at ¶ 14) the allegations on which the Counterclaims

   are based, and recycles 20 of the 27 Counterclaims against Shetel by seeking to assert them

   against Weitz individually (and, in some instances, Osseogroup). Given the substantial

   duplication between the Counterclaims and the Third-Party Complaint, we attach for the Court’s

   convenience as Exhibit C to the Levin Decl. a chart showing which cause of action in the Third-

   Party Complaint corresponds to which Counterclaim. Moreover, the bulk of the pleading’s

   length is not so much its substantive factual allegations but the boilerplate verbiage in the

   extraordinarily large number of duplicative causes of action that are all purportedly premised on

   the same alleged facts.

          Adin’s (and, to the extent relevant, Adin Newco’s) substantive allegations are contained

   in paragraphs 15-89 of the Counterclaim. 3 Those allegations confirm that Shetel served as

   Adin’s exclusive US distributor through 2016 and that, despite discussions over the years, no

   formal integrated written contract setting forth the distributorship arrangement was ever agreed



   3
    Adin Newco joins in some, but not all, of Adin’s claims. Since Adin Newco cannot succeed on
   any claim that does not state a claim upon which relief could be granted to Adin, we will refer
   solely to Adin in the balance of this memorandum, in order to simplify the presentation.
                                                      5
Case 2:17-cv-02505-SJF-ARL
     2:17-cv-02505-LDW-ARL Document
                            Document50-1
                                     22-1 Filed
                                           Filed08/01/19
                                                 02/23/18 Page
                                                           Page11
                                                                11ofof28
                                                                       28PageID
                                                                          PageID#:#:2395
                                                                                     234



   to. CC ¶ 41. Adin acknowledges that negotiations took place over a potential purchase by Adin

   of Shetel, and acknowledges that no such deal was ever reached. CC ¶¶ 80-81. Adin alleges that

   Shetel was over the years variously late on paying for goods Adin had supplied, owed more

   money to Adin than the maximum of amount of credit Adin had agreed to extend it, and failed to

   fully and timely report its sales of Adin-supplied goods. CC ¶ 67. Adin states that it terminated

   Shetel’s status as its exclusive distributor on or about September 21, 2016, and that Shetel has

   not yet paid it the balance allegedly due for products Adin sold Shetel prior to that date. CC ¶¶

   75, 79. Adin states it repeatedly demanded that Shetel “cease and desist marketing and selling

   Adin products” (CC ¶ 85) but that Shetel did not do so.

          Adin also claims that Shetel has refused to “cease … holding itself out as a distributor of

   Adin products, and using Adin’s trademarks.” CC ¶ 88. No allegation is made that Shetel has,

   post-termination, ever “held itself out” as Adin’s exclusive U.S. distributor, or an authorized

   distributor, or that it has in any way acted as a “distributor” other than by continuing to sell

   genuine Adin-manufactured goods bearing Adin’s trademarks to customers willing to buy them.

   Nor is any allegation made that Shetel has “used” Adin’s trademarks other than by continuing to

   sell genuine Adin-manufactured goods bearing Adin’s trademarks. Adin does not point to any

   contractual commitment by Shetel to refrain from selling genuine Adin-manufactured goods

   bearing Adin’s trademarks after the end of the exclusive-distributor relationship.

          Adin separately alleges that Shetel registered the website URL www.adinimplants.com in

   2010 (CC ¶ 171) and used that domain throughout the parties’ business relationship (with Adin’s

   knowledge and acquiescence), but refused to turn over the website URL to Adin after the parties’

   exclusive distributor relationship ceased (CC ¶¶ 174-177). However, Adin attaches to its

   pleading as Exhibit C a July 26, 2014 email that Adin claims is part of the agreements between



                                                     6
Case 2:17-cv-02505-SJF-ARL
     2:17-cv-02505-LDW-ARL Document
                            Document50-1
                                     22-1 Filed
                                           Filed08/01/19
                                                 02/23/18 Page
                                                           Page12
                                                                12ofof28
                                                                       28PageID
                                                                          PageID#:#:2396
                                                                                     235



   the parties. CC ¶¶ 48-51, 117-118. In that email, Shetel wrote: “We own our phone number and

   our website” and Adin wrote: “Agreed.” CC ¶ 49 and Exhibit C, ¶ 8. Adin does not allege that

   the parties modified this agreement. Adin alleges that it demanded that Shetel stop using the

   domain name (CC ¶¶ 176-177), and that Shetel changed the URL so it would not lead to an

   active website, but instead to a 404 “Not Found” error message (CC ¶ 180).

          Danzer’s allegations are found in paragraphs 92-112 of the Counterclaims. He claims

   that he was induced to come work for Shetel in 2012 on terms that included a salary,

   commissions, and certain fringe benefits such as insurance and 401k contributions that he never

   received. CC ¶ 98. Danzer alleges that following his termination in July 2016 he did not receive

   all commissions he was due. CC ¶ 111. Danzer does not identify the amount of commissions he

   is supposedly owed or the sales that supposedly triggered the commissions. Nor does he allege

   any pre-litigation demand for such amounts that was refused. Nor does he explain why he

   apparently worked without protest for over four years without the insurance and other fringe

   benefits he had allegedly been promised at the outset of his employment.

          Danzer does not dispute that he never had a written employment contract with Shetel. He

   claims that the only time a written contract was tendered to him he refused to sign it because it

   contained a non-compete provision not to his liking. CC ¶¶ 104-07. He does not allege that he

   objected to the tendered contract because it failed to acknowledge the fringe benefits he claims to

   have been promised years earlier, nor does he allege that he objected to the tendered contract

   because it failed to set forth the formula for his commissions that he now claims should have

   been reduced to writing.

          Danzer claims that when Shetel hired him in 2012, he brought with him customer lists (in

   the form of business cards and spreadsheets) and training materials from his previous experience



                                                    7
Case 2:17-cv-02505-SJF-ARL
     2:17-cv-02505-LDW-ARL Document
                            Document50-1
                                     22-1 Filed
                                           Filed08/01/19
                                                 02/23/18 Page
                                                           Page13
                                                                13ofof28
                                                                       28PageID
                                                                          PageID#:#:2397
                                                                                     236



   selling dental products and that Shetel benefited economically from this information. CC ¶¶

   100-01. Danzer claims that after his termination Shetel “retained” the customer lists he brought

   with him in 2012. CC ¶ 110. He does not allege that he does not have his own copies of the list,

   that Shetel ever agreed contractually to stop using such list if Danzer ceased to be employed

   there, or that Shetel ever agreed contractually to stop doing business with customers Danzer

   might have introduced to Shetel.

          Importantly, neither Adin nor Danzer alleges any actions by Weitz acting on his own

   behalf rather than as a principal or agent of Shetel. Nor are any specific facts pled regarding a

   disregard of corporate formalities or any other actions inconsistent with the ordinary behavior of

   a principal or agent of a limited liability company. Further, Defendants do not allege that a

   personal guarantee by Weitz of Shetel’s contractual obligations to either Adin or Danzer was

   ever requested or discussed, much less agreed to.

                                              ARGUMENT

          The 12(b)(6) standard is well-established. To survive a motion to dismiss, a pleading

   “must contain ‘enough facts to state a claim to relief that is plausible on its face.’” Biro v. Conde

   Nast, 807 F.3d 541, 544 (2d Cir. 2015) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

   (2007)). A claim is “plausible” when it “‘pleads factual content that allows the court to draw the

   reasonable inference that the defendant is liable for the misconduct alleged.’” Id. (quoting

   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). Neither “naked assertions” nor “conclusory

   statements” can substitute for the absence of the required factual allegations. Id. (quotations and

   citations omitted). It is thus not sufficient to survive dismissal to merely recite the boilerplate

   formula for liability under a particular legal theory without alleging specific factual detail that

   supports a reasonable inference that the defendants’ acts and omissions fit that theory. Plair v.


                                                     8
Case 2:17-cv-02505-SJF-ARL
     2:17-cv-02505-LDW-ARL Document
                            Document50-1
                                     22-1 Filed
                                           Filed08/01/19
                                                 02/23/18 Page
                                                           Page14
                                                                14ofof28
                                                                       28PageID
                                                                          PageID#:#:2398
                                                                                     237



   City of N.Y., 789 F. Supp. 2d 459, 469 (S.D.N.Y. 2011) (collecting cases). Nor can a claim that

   fails to meet the Twombly/Iqbal standard be allowed to proceed in the hope that facts might

   surface in discovery that would allow it to be fleshed out. Biro, 807 F.3d at 546.

   I.     DEFENDANTS CANNOT BOOTSTRAP THEIR BREACH OF CONTRACT
          CLAIMS INTO TORT OR QUASI-CONTRACT CLAIMS

          A.      Adin’s Claims

          In its First Counterclaim, Adin alleges that Shetel breached the parties’ contracts by,

   among other things: failing to pay Adin for products; failing to report sales of implants and

   accessories to Adin; failing to meet minimum purchase volumes; failing to expend the time,

   money and effort necessary to expand Plaintiff’s sales and marketing activities throughout the

   United States; and after termination of the agreements, continuing to use the Adin Marks in

   connection with the sale, offering for sale, distribution and/or advertising of goods and services.

   CC ¶¶ 115-121.

          Shetel denies liability on Adin’s First Counterclaim for breach of contract. Further, even

   if Adin prevailed on all or a portion of this claim, the total amount in dispute ($490,000 based on

   Adin’s fuzzy math) is substantially less than the damage caused to Shetel by Adin through its

   theft of trade secrets and other misconduct addressed in the Amended Complaint. Nonetheless,

   for Rule 12(b)(6) purposes, Shetel does not seek dismissal of the First Counterclaim for breach

   of contract, but will at the appropriate time join issue and defend that claim on the merits.

          However, Adin has engaged in the common stratagem of trying to transform a bare

   contract claim into a dizzying array of tort and quasi-contract claims. This stratagem is often




                                                    9
Case 2:17-cv-02505-SJF-ARL
     2:17-cv-02505-LDW-ARL Document
                            Document50-1
                                     22-1 Filed
                                           Filed08/01/19
                                                 02/23/18 Page
                                                           Page15
                                                                15ofof28
                                                                       28PageID
                                                                          PageID#:#:2399
                                                                                     238



   tried by desperate litigants and equally often rejected by the courts. Here, virtually all of Adin’s

   non-contract claims fail under well-established New York precedent. 4

          For example, Adin’s promissory estoppel claims (the Second Counterclaim and Third

   TPC claim) are impermissibly duplicative of the breach of contract claim. The “promises”

   allegedly relied on (CC ¶ 127, TPC ¶ 34) are nothing more than Adin’s characterization of the

   terms of the parties’ agreements and Shetel’s alleged breach of those terms. These claims should

   be dismissed because Adin does not allege a “legal duty independent of the contract … one

   arising out of circumstances extraneous to, and not constituting elements of the contract itself.”

   Brown v. Brown, 12 A.D.3d 176, 176 (1st Dep’t 2004) (affirming dismissal of promissory

   estoppel claim); Celle v. Barclays Bank, 48 A.D.3d 301, 303 (1st Dep’t 2008) (likewise

   affirming dismissal because “[i]n the absence of a duty independent of the agreement, the

   promissory estoppel claim was duplicative of the breach of contract claim”).

          Adin’s fraud theory (the Third Counterclaim and First TPC claim) is largely an

   insinuation that Shetel was not honest when it originally agreed to live up to its contractual

   obligations to Adin. Such claims are inevitably rejected because they are duplicative of the

   contract claim and because alleged misstatements of future intention to perform the contract are

   not the sort of misrepresentations of present material fact collateral to the contract that a fraud

   claim requires. See, e.g., Beta Holdings, Inc. v. Goldsmith, 120 A.D.3d 1022, 1023 (1st Dep’t

   2014); New York Racing Ass’n, Inc. v. Meganews, Inc., No. 97 CV 1091(SJ), 2000 WL 307378

   (E.D.N.Y. Mar. 21, 2000) (dismissing fraud and conversion claims that did not allege conduct

   collateral or extraneous to the contract, and were reducible to nonperformance or poor



   4
    Whether all or merely most of Adin’s conversion theory (the Fifth Counterclaim) is
   impermissibly duplicative of the contract claim may be subject to dispute, so Shetel is not
   moving against that counterclaim at present, while reserving all of its rights.
                                                     10
Case 2:17-cv-02505-SJF-ARL
     2:17-cv-02505-LDW-ARL Document
                            Document50-1
                                     22-1 Filed
                                           Filed08/01/19
                                                 02/23/18 Page
                                                           Page16
                                                                16ofof28
                                                                       28PageID
                                                                          PageID#:#:2400
                                                                                     239



   performance of the contract); Carlucci v. Owens-Corning Fiberglas Corp., 646 F. Supp. 1486,

   1491 (E.D.N.Y. 1986) (“a claim predicated upon a breach of a contractual arrangement cannot be

   converted into a fraud claim simply by allegations that a defendant never intended to adhere to

   its obligations under the agreement”).

          To the extent Adin even attempts to allege any such “collateral” representations, it does

   not actually allege that they were false when made, contending for example (CC ¶ 136, emphasis

   added) that Adin and Weitz “either lacked sufficient connections, funds, time and effort to

   develop” the business as promised or (after the fact) “did not use sufficient connections, funds,

   time and effort to develop” that business. Indeed, there is not even an allegation that Adin or

   Weitz had planned, at the time these alleged representations were made, not to follow through,

   only that they (allegedly) did not, after the fact, follow through. This is not a “plausible” fraud

   claim; it is not even an implausible one.

          Adin’s negligent misrepresentation claims (the Fourth Counterclaim and Second TPC

   claim) likewise must be dismissed for failure to allege a false representation of present fact,

   without even addressing the lack of a plausible basis for the requisite “special relationship.” See

   Greenberg v. Chrust, 198 F. Supp. 2d 578, 584-85 (S.D.N.Y. 2002) (dismissing negligent

   misrepresentation claim where the alleged misrepresentations concerned promises to raise money

   and build a business rather than misrepresentations of present fact, and no facts were alleged

   supporting the existence of the “special relationship” required by New York law).

          Adin’s unjust enrichment claims (the Thirteenth Counterclaim and Eleventh TPC claim)

   are premised on, for example, the allegations that (CC ¶ 214) Shetel “received the benefit of

   credit and goods advanced without repaying same” and Shetel used the Adin Marks without

   permission. This is thus yet another impermissible repackaging of the contract claim. See



                                                    11
Case 2:17-cv-02505-SJF-ARL
     2:17-cv-02505-LDW-ARL Document
                            Document50-1
                                     22-1 Filed
                                           Filed08/01/19
                                                 02/23/18 Page
                                                           Page17
                                                                17ofof28
                                                                       28PageID
                                                                          PageID#:#:2401
                                                                                     240



   Bettan v. Geico Gen. Ins. Co., 296 A.D.2d 469, 470 (2d Dep’t 2002) (dismissing unjust

   enrichment claim as duplicative of contract claim); Allenby, LLC v. Credit Suisse, AG, 134

   A.D.3d 577, 579 (1st Dep’t 2015) (“The unjust enrichment claim was correctly dismissed

   because there are express contracts governing the subject of that claim.”); Clark-Fitzpatrick v.

   Long Island R. R. Co., 70 N.Y.2d 382, 388 (1987) (valid contract “precludes recovery in quasi

   contract for events arising out of the same subject matter”).

          Adin’s trespass-to-chattels claim (Fifteenth Counterclaim) goes totally unexplained. The

   crucial element of such a claim would be an allegation that Shetel “intentionally, and without

   justification or consent, physically interfered with the use and enjoyment of personal property in

   [Adin’s] possession.” Visual Arts v. Kuprewicz, 3 Misc.3d 278, 281 (Sup. Ct. N.Y. Co. 2003).

   No such physical interference by Shetel with any property in Adin’s possession is alleged

   anywhere in the pleading. Similarly, Adin fails to allege that Shetel’s alleged interference

   resulted in harm to Adin’s “materially valuable interest in the physical condition, quality or value

   of the chattel” or that Adin was “deprived of the use of the chattel for a substantial time. Id.

   (citations omitted).

          Adin’s accounting claim (Seventeenth Counterclaim) seeks an equitable remedy for

   which “a claimant must demonstrate that he or she has no adequate remedy at law.” Unitel

   Telecard Distrib. Corp. v. Nunez, 90 A.D.3d 568, 569 (1st Dep’t 2011). No facts plausibly

   supporting such an allegation are made here. Although Adin claims that it has no adequate

   remedy at law (CC ¶ 242), it does not explain why monetary damages would be inadequate. To

   the contrary, if Adin prevails on its breach of contract claim, it would be entitled to recover the

   money it proves Shetel owes to it. Moreover, no facts are pled that support Adin’s conclusory

   assertion (CC ¶ 235) that Shetel was its fiduciary, another necessary element of an accounting



                                                    12
Case 2:17-cv-02505-SJF-ARL
     2:17-cv-02505-LDW-ARL Document
                            Document50-1
                                     22-1 Filed
                                           Filed08/01/19
                                                 02/23/18 Page
                                                           Page18
                                                                18ofof28
                                                                       28PageID
                                                                          PageID#:#:2402
                                                                                     241



   claim. That Shetel “repeatedly represented to the public that it was Adin’s corporate entity in the

   United States” (id.) is nothing more than a rephrasing of the undisputed fact that Shetel was

   Adin’s U.S. distributor. But a manufacturer-distributor relationship is not presumptively a

   fiduciary one, and no facts are alleged that make any other conclusion plausible here. See ARA

   Auto Group v. Cent. Garage, Inc., 124 F.3d 720, 726 (5th Cir. 1997) (noting that neither parties’

   briefing or the court’s own research had found a case finding a distributor to be a manufacturer’s

   fiduciary and “We decline to be the first”); Furniture Consultants, Inc. v. Acme Steel Door

   Corp., 240 A.D.2d 180, 180 (1st Dep’t 1997) (dismissing breach of fiduciary duty claim in the

   distributor/manufacturer context because their dealings were arms-length).

          B.      Danzer’s Claims

          In the Eighteenth Counterclaim, Danzer alleges that Shetel breached oral promises to pay

   him commissions, provide health and dental insurance, make matching contributions to his 401k

   account, and provide him with ownership of a percentage of Shetel’s stock. CC ¶¶ 245-47.

          Shetel denies liability on Danzer’s Eighteenth Counterclaim for breach of contract.

   Nonetheless, for Rule 12(b)(6) purposes, Shetel does not seek dismissal of this claim, but will at

   the appropriate time join issue and defend the claim on the merits. To the extent the Twenty-

   Second Counterclaim simply recasts a portion of the contract claim as a statutory claim under

   New York Labor Law, Shetel will likewise defend that on the merits. 5




   5
     Shetel does seek dismissal of the Twenty-Second Counterclaim to the extent it seeks additional
   statutory damages for alleged wilfullness and lack of good faith. Especially given Danzer’s
   conspicuous failure to allege any pre-litigation demand for unpaid compensation to draw Shetel’s
   attention to any alleged miscalculation of commissions due, no facts have been alleged that make
   the conclusory allegation about Shetel’s culpable state of mind “plausible,” and state-of-mind
   elements are equally subject to the Twombly/Iqbal plausibility standard. Biro, 807 F.3d at 545.
                                                   13
Case 2:17-cv-02505-SJF-ARL
     2:17-cv-02505-LDW-ARL Document
                            Document50-1
                                     22-1 Filed
                                           Filed08/01/19
                                                 02/23/18 Page
                                                           Page19
                                                                19ofof28
                                                                       28PageID
                                                                          PageID#:#:2403
                                                                                     242



          But Danzer’s attempt to go beyond that and conjure up multiple torts and quasi-contract

   claims fails for the reasons already given. For example, the “misrepresentations” alleged (CC ¶¶

   276, 283) in Danzer’s fraud and negligent misrepresentation claims (the Twenty-Third and

   Twenty-Fourth Counterclaims and the Fifteenth and Sixteenth TPC claims) and the “promises”

   alleged (CC ¶ 253) in his promissory estoppel claims (the Nineteenth Counterclaim and the

   Fourteenth TPC claim) are all identical to the “contractual terms” alleged in paragraphs 245-47

   in the contract counterclaim. Similarly, Danzer’s unjust enrichment claims (the Twenty-First

   Counterclaim and the Seventeenth TPC claim) are premised entirely (CC ¶ 264; TPC ¶ 134) on

   Shetel’s alleged failure to honor those same contractual terms, and the quantum meruit claim (the

   Twentieth Counterclaim), which is simply the application of unjust enrichment to the

   employment context, is based (CC ¶ 259) on Danzer’s purported “reasonable expectation” that

   those same alleged contractual terms would be honored.

          However, fraud, negligent misrepresentation, promissory estoppel, unjust enrichment and

   quantum meruit claims cannot properly be based on the same allegations underlying a breach of

   contract claim. See Argument I.A., supra, at pp. 9-13.

          Danzer’s accounting claim (the Twenty-Seventh Counterclaim) also fails for the reasons

   given above. Danzer does not even purport to allege that Shetel owed him any fiduciary duties.

   Danzer’s trespass to chattels claim (the Twenty-Sixth Counterclaim) likewise fails for the

   reasons given above – he simply does not plead any chattels in his possession that Shetel

   interfered with. Nor does his conversion claim (the Twenty-Fifth Counterclaim) fare any better.

   It is at least in part duplicative of his contract claim insofar as it seeks payment of money

   allegedly due him as commissions or otherwise (CC ¶ 288). “Under New York law, ‘an action

   for conversion cannot be validly maintained where damages are merely being sought for breach



                                                    14
Case 2:17-cv-02505-SJF-ARL
     2:17-cv-02505-LDW-ARL Document
                            Document50-1
                                     22-1 Filed
                                           Filed08/01/19
                                                 02/23/18 Page
                                                           Page20
                                                                20ofof28
                                                                       28PageID
                                                                          PageID#:#:2404
                                                                                     243



   of contract.’” Strojmaterialintorg v. Russian Am. Commercial Corp., 815 F. Supp. 103, 106

   (E.D.N.Y. 1993) (quoting Peters Griffin Woodward, Inc. v. WCSC, Inc., 88 A.D.2d 883 (1st

   Dep’t 1982)). In addition, Danzer fails to allege “specific and identifiable funds” and instead

   simply alleges that he is owed “fees, reimbursement or commissions from various sales” (CC ¶

   288), which is independently a fatal flaw in a conversion claim even if an “actionable wrong

   other than a breach of contract” had been alleged. See Cal Distributor, Inc. v. Cadbury

   Schweppes Americas Beverages, Inc., No. 06 Civ. 0496 (RMB), 2007 WL 54534, *11 (S.D.N.Y.

   Jan. 5, 2007).

          Nor does Danzer fare any better by claiming that Shetel has “converted” the customer list

   (business cards) he brought with him when he was hired. Nowhere does Danzer allege that

   because Shetel “retained” this information he does not have his own copy. The leading case

   holding that a customer list being withheld from a plaintiff on a computer system to which the

   plaintiff no longer has access may give rise to a conversion claim, Shmueli v. Corcoran Group, 9

   Misc.3d 589 (Sup. Ct. N.Y. Co. 2005), involved a situation where plaintiff did not have her own

   copy of the customer list and, furthermore, where plaintiff was an independent contractor using

   defendant’s office space for convenience rather than (like Danzer) an employee. Nothing in

   Shmueli suggests that it would have been a tort for Corcoran to have retained its own copy of the

   customer list relating to transactions entered into while plaintiff was associated with Corcoran.

          Moreover, Danzer does not allege that Shetel is under any legal duty, contractual or

   otherwise, to refrain from making business use of the customer list Danzer claims to have shared

   with it once Danzer ceased to be its employee. Such a “reverse non-compete” agreement,

   barring an employer from doing business with its own customers if its former employee had

   worked on the relevant accounts and/or initially developed the relationship with such customers,



                                                   15
Case 2:17-cv-02505-SJF-ARL
     2:17-cv-02505-LDW-ARL Document
                            Document50-1
                                     22-1 Filed
                                           Filed08/01/19
                                                 02/23/18 Page
                                                           Page21
                                                                21ofof28
                                                                       28PageID
                                                                          PageID#:#:2405
                                                                                     244



   would be extraordinarily unusual, perhaps unprecedented, in an employer-employee relationship,

   and unsurprisingly no facts have been alleged that permit a “plausible” inference that any such

   agreement was made here.

   II.     THE ALLEGEDLY UNAUTHORIZED SALE OF GENUINE ADIN PRODUCTS
           CANNOT GIVE RISE TO A TRADEMARK INFRINGEMENT OR UNFAIR
           COMPETITION CLAIM

           Adin asserts numerous liability theories based on trademark infringement or similar

   statutory claims under the Lanham Act (the Sixth and Seventh Counterclaims and the Fourth and

   Fifth TPC claims) and New York’s General Business Law (the Ninth, Tenth, Eleventh, and

   Twelfth Counterclaims and the Seventh, Eighth, Ninth, and Tenth TPC claims). Two more

   common law claims for tortious interference with prospective business advantage and unfair

   competition are based on the same allegations (the Fourteenth and Sixteenth Counterclaims and

   the Twelfth and Thirteenth TPC claims). But nowhere are there any factual allegations to

   support any of these theories of trademark infringement, false designation of origin, etc., other

   than the allegation that Shetel continued to sell genuine Adin-branded products after Adin

   purported to tell it not to.

           But “[a]s a general rule, trademark law does not reach the sale of genuine goods bearing a

   true mark even though the sale is not authorized by the mark owner. … Thus, a distributor who

   resells trademarked goods without change is not liable for trademark infringement.” Polymer

   Tech. Corp. v. Mimran, 975 F.2d 58, 61 (2d Cir 1992). This is because the sale of genuine

   goods, whether or not authorized, does not cause confusion or involve deception. Diamond

   Supply Co. v. Prudential Paper Prod. Co., 589 F. Supp. 470, 475 (S.D.N.Y. 1984).




                                                   16
Case 2:17-cv-02505-SJF-ARL
     2:17-cv-02505-LDW-ARL Document
                            Document50-1
                                     22-1 Filed
                                           Filed08/01/19
                                                 02/23/18 Page
                                                           Page22
                                                                22ofof28
                                                                       28PageID
                                                                          PageID#:#:2406
                                                                                     245



           In Kitty Walk Systems, Inc. v. Midnight Pass Inc., 431 F. Supp. 2d 306, 309-10 (E.D.N.Y.

   2006) (Wexler, J.), this Court dismissed trademark infringement claims relating to genuine goods

   at the pleading stage, explaining:

           A Lanham Act claim does not generally lie following the unauthorized sale of
           genuine goods. Polymer Tech. Corp. v. Mimran, 975 F.2d 58, 61–62 (2d
           Cir.1992). Instead, success on such a claim requires a showing that customers
           will be misled or confused as to the source of goods purchased. Polymer, 975
           F.2d at 63. Such confusion occurs when a consumer purchases goods on the
           mistaken belief that the goods are those of a competitor. Here, there is no
           question but that any goods purchased are precisely what they purport to be—the
           only question is which party has the right to sell products and the apportionment
           of any profit. As such, this case is not one of consumer confusion that can be
           relied upon to support a Lanham Act claim, but a case alleging breach of contract
           as to authentic goods. Under these circumstances, no claim for trademark or
           copyright infringement or unfair competition will lie.

           Indeed, the purpose of the Lanham Act is to protect customers from being misled, and a

   customer who is being sold a genuine trademarked good is not misled whether or not the mark

   owner has specifically blessed the sale. And anyone selling genuine trademarked goods may

   refer to the mark or brand name as a way of truthfully informing customers what is being sold.

   As the Supreme Court put it almost a century ago, “When the mark is used [without

   authorization from its owner] in a way that does not deceive the public, we see no such sanctity

   in the word as to prevent its being used to tell the truth. It is not taboo.” Prestonettes, Inc. v.

   Coty, 264 U.S. 359, 368 (1924).

           Defendants’ conclusory allegation that Shetel continues to use the Adin Marks “and/or

   counterfeits, copies, reproductions, or colorable imitations thereof” (CC ¶¶ 119-120, 155, 157,

   163; TPC ¶¶ 40, 42, 48) is insufficient as a matter of law to survive dismissal. Absent specific

   factual allegations (versus conclusory assertions) to permit a reasonable inference that the

   products at issue are counterfeit, non-genuine or are likely to cause confusion as to their source

   or affiliation, the claims must be dismissed. TechnoMarine SA v. Jacob Time, Inc., No. 12 Civ.

                                                     17
Case 2:17-cv-02505-SJF-ARL
     2:17-cv-02505-LDW-ARL Document
                            Document50-1
                                     22-1 Filed
                                           Filed08/01/19
                                                 02/23/18 Page
                                                           Page23
                                                                23ofof28
                                                                       28PageID
                                                                          PageID#:#:2407
                                                                                     246



   0790 (KBF), 2012 WL 2497276, at *4 (S.D.N.Y. June 22, 2012) (dismissing Lanham Act claims

   relating to goods that “may” be counterfeit because “[i]t is equally plausible that

   defendant…lawfully acquired the [products] and is simply reselling them, as it has a right to do.

   That might not be the transactional path envisioned by plaintiff, but such a scenario is not

   necessarily or even evidently unlawful.”).

          Similarly, the unauthorized sale of genuine trademarked goods that do not differ

   in quality from those sold through authorized channels does not create any likelihood of

   consumer confusion as to the ultimate nature, quality, and source of the goods, and thus

   does not constitute a violation of the General Business Law or common law unfair

   competition. Krasnyi Oktyabr, Inc. v. Trilini Imports, 578 F. Supp. 2d 455, 470-71

   (E.D.N.Y. 2008). 6 Judge Trager in that case likewise held that selling genuine trademark

   goods to prospective clients at lower prices was not tortious interference with prospective

   business relations, even if it cost the mark owner’s authorized distributor potential sales.

   Id. at 471-72.

   III.   THE “CYBERSQUATTING” CLAIMS CONTRADICT DEFENDANTS’
          PLEADING AND NO FACTS ARE ALLEGED TO SUPPORT THE CLAIMS

          The Anticybersquatting Consumer Protection Act, 15 U.S.C. § 1125(d), was enacted in

   1999 to protect consumers and holders of distinctive trademarks from “cybersquatting,” which

   “involves the registration as domain names of well-known trademarks by non-trademark holders

   who then try to sell the names back to the trademark owners.” Sporty’s Farm LLC v. Sportman’s




   6
     Krasnyi Oktyabr involved the same sections (349, 350, and 360-1) of the General Business
   Law that are invoked in three of Adin’s GBL claims here. The other section invoked by Adin
   (133) applies only to deceptive use of another’s name or mark in a trade name. There are no
   factual allegations that Shetel has continued to use “Adin” as part of any d/b/a name after the end
   of the exclusive distributor relationship, so that section cannot help Adin.
                                                    18
Case 2:17-cv-02505-SJF-ARL
     2:17-cv-02505-LDW-ARL Document
                            Document50-1
                                     22-1 Filed
                                           Filed08/01/19
                                                 02/23/18 Page
                                                           Page24
                                                                24ofof28
                                                                       28PageID
                                                                          PageID#:#:2408
                                                                                     247



   Market, Inc., 202 F.3d 489, 493 (2d Cir. 2000). The elements of a statutory cybersquatting claim

   are that (1) the claimant’s trademark was “famous” or at a minimum distinctive at the time the

   domain name was registered; (2) the allegedly infringing domain name is identical or

   confusingly similar to that mark; and (3) the infringer has registered, trafficked in, or used the

   domain name with “a bad faith intent to profit from that mark.” Id., 202 F.3d at 496.

          As a preliminary matter, Adin’s cybersquatting claims (the Eighth Counterclaim and

   Sixth TPC claim) are materially contradicted by Adin’s own pleading and should be dismissed.

   Adin attaches to its pleading as Exhibit C a July 26, 2014 email between Adin and Shetel, which

   Adin alleges is part of the “agreements” between the parties. CC ¶¶ 48-51 and Exhibit C. In that

   email, Shetel wrote: “We own our phone number and our website” and Adin wrote: “Agreed.”

   CC ¶ 49 and Exhibit C, ¶ 8. To drive the point home, Shetel further wrote: “We all agreed that I

   own Adinimplants.com, not Adin Israel and that Adin Israel owns the trademark of their name.”

   Id. Having agreed in 2014 that Shetel owns its own website, www.adinimplants.com, Adin

   should not be permitted to completely reverse course and now claim that Shetel’s use of that

   website constitutes cybersquatting or is otherwise actionable.

          Separately, the cybersquatting claims should be dismissed because the first and third

   elements are insufficiently pled. No allegation is made that the “Adin” brand had any

   recognition at all in the United States when Shetel registered the www.adinimplants.com URL in

   2010 (CC ¶ 171). Indeed, at that time Adin had no or virtually no sales or business activity in

   the United States. AC ¶ 2 (and Defendants’ answer thereto). Adin also admits that it did not

   seek to register any trademarks in the United States until 2016 and in doing so claimed a

   “priority date” for the marks only dating back to 2015. CC ¶¶ 90-91.




                                                    19
Case 2:17-cv-02505-SJF-ARL
     2:17-cv-02505-LDW-ARL Document
                            Document50-1
                                     22-1 Filed
                                           Filed08/01/19
                                                 02/23/18 Page
                                                           Page25
                                                                25ofof28
                                                                       28PageID
                                                                          PageID#:#:2409
                                                                                     248



           Nor has bad faith been adequately pled. It is undisputed that Shetel used the URL for

   several years with Adin’s full knowledge and consent, and a defendant’s “prior use … of the

   domain name in connection with the bona fide offering of any goods or services,” is one of the

   statutory factors enumerated in section 1125(d)(1)(B)(i) that cuts against any inference of bad

   faith. Similarly, there is no allegation that Shetel made any offer to “transfer, sell, or otherwise

   assign the domain name to the mark owner … for financial gain without having used … the

   domain name in the bona fide offering of any goods or services,” the statutory factor which is the

   classic hallmark of a bad-faith “cybersquatter.” Nor do any of the other statutory factors support

   a plausible inference of bad faith here. 7

           Finally, Adin complains that Shetel has not complied with a demand to transfer to Adin

   the URL it had long operated with Adin’s consent, but neither the cybersquatting statute nor any

   other source of law identified by Adin obligates Shetel, or anyone else, to do so.

   IV.     NO FACTS ARE ALLEGED THAT COULD SUPPORT ANY LIABILITY
           AGAINST WEITZ INDIVIDUALLY, ON A VEIL-PIERCING OR ANY OTHER
           THEORY

           Weitz is named as a Third-Party Defendant in 17 of the 20 claims asserted in the Third-

   Party Complaint, but that pleading should be dismissed, in its entirety, for the reasons discussed

   above. Additionally, the Counterclaims and the Third-Party Complaint fail to adequately allege

   facts that give rise to veil piercing or any other theory of individual liability against Weitz.




   7
     Again, under the Twombly/Iqbal standard, Adin must allege facts, not merely self-serving
   conclusions, that support a plausible inference of the requisite bad faith. Biro, 807 F.3d at 545.
   It has not done so.
                                                     20
Case 2:17-cv-02505-SJF-ARL
     2:17-cv-02505-LDW-ARL Document
                            Document50-1
                                     22-1 Filed
                                           Filed08/01/19
                                                 02/23/18 Page
                                                           Page26
                                                                26ofof28
                                                                       28PageID
                                                                          PageID#:#:2410
                                                                                     249



          The New York Court of Appeals has explained veil piercing as follows:

          The law permits the incorporation of business for the very purpose of enabling its
          proprietors to escape personal liability but, manifestly, the privilege is not without
          its limits. Broadly speaking, the courts will disregard the corporate form, or, to
          use accepted terminology, ‘pierce the corporate veil’, whenever necessary to
          prevent fraud or to achieve equity. In determining whether liability should be
          extended to reach assets beyond those belonging to the corporation, we are
          guided, as Judge Cardozo noted, by general rules of agency. In other words,
          whenever anyone uses control of the corporation to further his own rather than the
          corporation’s business, he will be liable for the corporation’s acts upon the
          principle of Respondeat superior applicable even where the agent is a natural
          person.

   Walkovsky v. Carlton, 18 N.Y.2d 414, 417 (1966) (internal citations and quotations omitted)

   (emphasis added).

          Thus, in order to properly allege a cause of action against a shareholder or officer, “a

   plaintiff must do more than conclusorily state that the shareholder or officer exercises dominion

   and control over the corporation. Rather, a plaintiff must allege specific facts showing that the

   shareholder or officer is doing business in his or her individual capacity without regard to

   corporate formality.” Strojmaterialintorg v. Russian Am. Commercial Corp., 815 F. Supp. 103

   (E.D.N.Y. 1993). Such allegations could consist of, for example, “sufficiently particular(ized)

   statements” that the defendant is actually doing business in his individual capacity, shuttling his

   personal funds in and out of the corporation “without regard to formality and to suit [his]

   immediate convenience.” Walkovsky, 18 N.Y.2d at 420.

          Here, Defendants do not even attempt to plead specific allegations regarding Weitz

   allegedly doing business for himself, allegedly disregarding Shetel’s corporate form, or allegedly

   commingling personal and corporate assets. In fact, Defendants readily concede that Weitz was

   acting “on behalf of Plaintiff” when he made the alleged “promises” for which they seek to sue

   him individually. CC ¶¶ 52, 112.



                                                    21
Case 2:17-cv-02505-SJF-ARL
     2:17-cv-02505-LDW-ARL Document
                            Document50-1
                                     22-1 Filed
                                           Filed08/01/19
                                                 02/23/18 Page
                                                           Page27
                                                                27ofof28
                                                                       28PageID
                                                                          PageID#:#:2411
                                                                                     250



          Beyond that, Defendants merely assert various iterations of the same boilerplate

   conclusion that “Weitz exercised complete dominion and control over Shetel and used the

   corporation as an alter ego.” See CC ¶¶ 6, 7, 24, 112; TPC ¶¶ 6, 7. Thus, just as in

   Strojmaterialintorg, “[t]he present complaint [] merely restates the appropriate legal standard to

   pierce the corporate veil and is absolutely devoid of any particularized allegation indicating how

   [defendant] disregarded the corporate formalities.” 815 F.Supp. at 105 (dismissing veil-piercing

   claims).

          Finally, “[a] corporate officer acting in his official capacity is not personally liable for the

   corporation’s breach of a contract.” B & M Linen, Corp. v. Kannegiesser, USA, Corp., 679 F.

   Supp. 2d 474 (S.D.N.Y. 2010) (granting motion to dismiss all individual claims). Here, even

   assuming any contracts were breached, Defendants do not allege that Weitz acted outside the

   scope of his authority as an agent or principal of Shetel or, for that matter, Osseogroup. Thus,

   the Court should reject Defendants’ after-the-fact attempt to get a de facto personal guarantee of

   corporate allegations that they neither requested nor obtained while negotiating their respective

   agreements. 8

   V.     NO FACTS ARE ALLEGED THAT COULD SUPPORT ANY LIABILITY
          AGAINST OSSEOGROUP

          The only factual allegation specific to Osseogroup is that the www.adinimplants.com

   URL, after it stopped directing users to Shetel’s website, redirected users to Osseogroup’s

   website and later to a “Not Found” error message on Osseogroup’s top-level domain name




   8
     It appears from Defendants’ pleading that Adin Newco (and not just Adin) is a Third-Party
   Plaintiff with respect to the First, Second and Third claims against Weitz in the Third-Party
   Complaint. See TPC ¶¶ 15, 22 and 33. However, those claims are based on events that allegedly
   took place several years prior to the incorporation of Adin Newco. Thus, Adin Newco cannot
   assert those three claims, which is an additional basis for their dismissal.
                                                    22
Case 2:17-cv-02505-SJF-ARL
     2:17-cv-02505-LDW-ARL Document
                            Document50-1
                                     22-1 Filed
                                           Filed08/01/19
                                                 02/23/18 Page
                                                           Page28
                                                                28ofof28
                                                                       28PageID
                                                                          PageID#:#:2412
                                                                                     251



   (www.osseogroup.com/aaa.html). CC ¶¶ 178-80; TPC ¶¶ 61-63. For the reasons set forth

   above, these alleged acts do not constitute “cybersquatting” or any other act of infringement by

   Osseogroup. Moreover, to the extent the Third-Party Complaint could be read to imply that

   Osseogroup has, like Shetel, sold genuine Adin-branded goods after the end of Shetel’s tenure as

   exclusive distributor, that is neither trademark infringement nor any other statutory violation or

   tort for the reasons also set forth above.

                                                CONCLUSION

          For the foregoing reasons, movants respectfully request that the Court grant their motion:

   (a) dismissing with prejudice 23 of the 27 Counterclaims asserted against Shetel (all except for

   the First, Fifth, Eighteenth and Twenty-Second Counterclaims); (b) dismissing with prejudice the

   Third-Party Complaint against Weitz and Osseogroup, in its entirety; and (c) for such other and

   further relief as this Court deems just and proper.


   Dated: New York, New York
          January 4, 2018
                                                  STORCH AMINI PC

                                                  By: s/ Jason Levin
                                                         Bijan Amini
                                                         Jason Levin
                                                         John W. Brewer
                                                  Two Grand Central Tower, 25th Floor
                                                  140 East 45th Street
                                                  New York, NY 10017
                                                  (212) 490-4100
                                                  Attorneys for Shetel Industries LLC,
                                                  Osseogroup LLC and Markus Weitz




                                                    23
